                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                Case No. 17-cv-62355-BLOOM/Reid

WAYNE DURHAM,

        Plaintiffs,
v.

UNITED STATES OF AMERICA,

      Defendant.
______________________________/

                                     ORDER ON OBJECTIONS

        THIS CAUSE is before the Court upon Plaintiff Wayne Durham’s (“Plaintiff”) Objections

to Judge Reid’s Report and Recommendation (“Objections”), ECF No. [30], at 6-12. On October

9, 2019, Judge Reid issued a Report and Recommendation (“Report”), recommending that the

Plaintiff’s Motion to Vacate pursuant to 18 U.S.C § 2255 (“Petition”) be denied and no certificate

of appealability be issued. ECF No. [23]. The Report advised Plaintiff that “[o]bjections to this

report may be filed with the District Judge within fourteen days of receipt of a copy of the report.”

Id. at 21. On October 31, 2019, upon a de novo review of the Report, and in light of the fact that

no objections had been received, the Court adopted Judge Reid’s Report, dismissed Plaintiff’s

Petition, denied the certificate of appealability and directed the Clerk of Court to close the case.

See ECF No. [24].

        The Court has now received Plaintiff’s Objections. 1 Although the Court did not receive



1
  On November 26, 2019, Petitioner filed a Motion for Leave to Reopen the Proceedings, ECF No. [30],
arguing that this Court should reopen this action because it had yet to receive the Petitioner’s Objections,
which he contends were timely filed. ECF No. [30], at 1-5. Plaintiff then attached a copy of the Objections,
                                                                Case No. 17-cv-62355-BLOOM/Reid


Petitioner’s Objections until November 26, 2019, Petitioner indicates that he provided copies of

the Objections to prison officials on October 22, 2019 and October 23, 2019, which was within

the response deadline imposed by the Report. ECF No. [30], at 1. Pursuant to the prisoner mailbox

rule, “a pleading is considered filed by an inmate on the date it was delivered to prison authorities

for mailing, which (absent contrary evidence) the court assumes is the date he signed it.” Newnam

v. McDonough, 2008 WL 539065 (N.D. Fla. Feb. 22, 2008) (citing Washington v. United States,

243 F.3d 1299, 1301 (11th Cir. 2001)). The Eleventh Circuit has held that the prison mailbox rule

extends to all complaints and other papers filed by a pro se prisoner, including in the habeas corpus

and 42 U.S.C. § 1983 context. See Garvey v. Vaughn, 993 F.2d 776, 783 (11th Cir. 1993) (noting

that “the date of filing shall be that of delivery to prison officials of a complaint or other papers

destined for district court for the purpose of ascertaining timeliness” (emphasis in original)).

Therefore, under the prisoner mailbox rule, and based on the Petitioner’s representation of when

the Objections were mailed, the Objections were timely made, and the Court will now consider

them.

        The Court has conducted a de novo review of the portions of the Report to which Plaintiff

has objected, in accordance with 28 U.S.C. § 636(b)(1)(C), and the remainder of the Report for

clear error, and finds that the Objections are without merit and are therefore overruled. Taylor v.

Cardiovascular Specialists, P.C., 4 F. Supp. 3d 1374, 1377 (N.D. Ga. 2014) (citing United States

v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983)). As an initial matter, the Court notes that

Petitioner’s Objections are improper because they are further expansions of arguments originally

raised in his Petition and supplemental briefing and already considered by the Magistrate Judge.


ECF No. [30], at 6-12, for the Court’s review. Given that this Order now considers the Objections filed by
the Plaintiff, Plaintiff’s Motion, ECF No. [30], is denied as moot.


                                                    2
                                                              Case No. 17-cv-62355-BLOOM/Reid


       Specifically, Plaintiff objects to the Report’s finding that “Rehaif does not apply

retroactively on cases on collateral review,” and that the Magistrate Judge erred in making such a

finding. ECF No. [30], at 7. The Objections are improper because they merely expand upon and

reframe arguments already made and considered by the Magistrate Judge in her Report, or simply

disagree with the Report’s conclusions. “It is improper for an objecting party to ... submit [ ] papers

to a district court which are nothing more than a rehashing of the same arguments and positions

taken in the original papers submitted to the Magistrate Judge. Clearly, parties are not to be

afforded a ‘second bite at the apple’ when they file objections to a [Report and

Recommendations].” Marlite, Inc. v. Eckenrod, No. 10-23641-CIV, 2012 WL 3614212, at *2

(S.D. Fla. Aug. 21, 2012) (quoting Camardo v. Gen. Motors Hourly-Rate Emps. Pension Plan,

806 F. Supp. 380, 382 (W.D.N.Y. 1992)). Moreover, the objections are due to be overruled

because the Court disagrees that the Magistrate Judge erred in determining that Rehaif does not

apply retroactively cases on collateral review. Indeed, the Eleventh Circuit Court of Appeals has

explicitly held that it does not. See In re Palacios, 931 F.3d 1314, 1315 (11th Cir. 2019)

(“Moreover, . . Rehaif . . . was not made retroactive to cases on collateral review by the Supreme

Court.”).

       In conclusion, the Court finds that Plaintiff’s Objections are without merit. Having

considered the Report, Plaintiff’s Objections, and having made a de novo review of the

record, see Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009) (citing 28 U.S.C. §

636(b)(1)), the Court finds the Report to be well reasoned and correct. The Court agrees with the

analysis in the Report, and even considering Plaintiff’s Objections, the Court nonetheless

maintains its decision to adopt it.




                                                  3
                                                             Case No. 17-cv-62355-BLOOM/Reid


       Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. The Objections, ECF No. [30], at 6-12, are OVERRULED.

              2. The      Court’s   Order   Adopting   the    Magistrate   Judge’s   Report   and

                    Recommendation, ECF No. [24], shall remain in effect.

              3. Plaintiff’s Motion, ECF No. [30], is DENIED AS MOOT.

              4. This case shall remain CLOSED.

       DONE AND ORDERED in Chambers, at Miami, Florida on November 27, 2019.




                                                       ________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE
Copies to:

The Honorable Lisette M. Reid

Counsel of Record

Wayne Durham, Reg. No. 04599-104
Springfield Medical Center for Federal Prisoners
Inmate Mail/Parcels
Post Office Box 4000
Springfield, MO 65801




                                               4
